Title: 10th.
From: Adams, John Quincy
To: 


       We finished the Andria of Terence this morning. The Class began it last Feby. I went through it at Haverhill in 3 Evenings, however it must be said, here they Study it only 1 week in 4, and that week, only 4 mornings, but even in that way, it has taken 12 lessons to go through this one play. At 11. we had a Lecture from Mr. Williams, upon hydrostatics. He keeps exceeding close to Gravesande’s. Definitions, experiments; nearly all the same. We recite afternoons, the Latin Week, in Caesar, but I have had nothing to say this Week: the Class is so numerous, that he, cannot hear more than one half of them recite at once, and so he takes turns. Mr. I. Smith and Dr. Welch, were here in the afternoon. There was a Concert, by a number of Performers from Boston; Several of the Ladies and Gentlemen, of the Town were present, as well, as many of the Students, but I did not attend. Bigelow, a Senior came, and spent an hour after the Concert. He told me, that his mother, went to school to my father, about 30 years ago.
      